 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEE SWAFFORD,                                     No. 2:19-cv-0721 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    R. NEUSHMID, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion for discovery. ECF No. 42. It is unclear precisely what discovery

19   plaintiff is seeking, but it appears that he may be requesting copies of documents used as exhibits

20   during his deposition. Id. To extent plaintiff is seeking copies of the deposition exhibits, that

21   request will be granted and defendants will be required to provide him with copies of any

22   documents that were attached as exhibits to the deposition. To the extent plaintiff is seeking a

23   copy of the deposition transcript, the request will be denied. Defendants are only required to

24   provide plaintiff with a complete copy of the deposition if they provide a courtesy copy of the

25   deposition to the court through email, which they have not done in this case. L.R. 133(j).

26          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for discovery, ECF No.

27   42, is granted in part. Within twenty-one days of the service of this order, defendants shall serve

28   ////
                                                        1
 1   plaintiff with copies of any exhibits to his deposition, if they have not already provided him with
 2   copies. The motion is otherwise denied.
 3          IT IS SO ORDERED.
 4   DATED: March 19, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
